Citation Nr: 1605081	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residuals of a left elbow fracture (non-dominant).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1965 to April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) following a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A claim for an increased disability rating in excess of 10 percent for the service-connected left elbow disability was received in December 2010.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In an August 2012 substantive appeal (on a VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge, which was subsequently scheduled for January 2016, and notice was sent to the Veteran.  The Veteran did not report for the scheduled Board hearing and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Rating for the Left Elbow Disability 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the July 2011 notice of disagreement, the Veteran reported that he needed surgery to remove two loose objects inside the left elbow joint area.  In the August 2012 substantive appeal (on a VA Form 9), the Veteran indicated that he underwent surgery on the left elbow.  VA or private treatment records reflecting the reported left elbow surgery have not been associated with the claims file.  

Further, in a January 2016 informal hearing presentation, the representative contended that the most recent VA examination report, dated in June 2011, did not adequately reflect the current severity of the service-connected left elbow disability.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As such, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.    

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In the August 2012 substantive appeal (on a VA Form 9), the Veteran contended that he has been unable to maintain employment due to the service-connected left elbow disability.  The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the increased rating issue being remanded below; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the left elbow disability, specifically any records relating to the reported left elbow surgery.

3.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the left elbow disability (and not already of record), specifically records pertaining to the reported left elbow surgery. 

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the left elbow disability.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

4.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected left elbow disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

5.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

6.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record and readjudicate the issue of an increased disability rating in excess of 10 percent for residuals of a left elbow fracture.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




